EXHIBIT 10.2

 

 

TERMINATION AND PURCHASE AGREEMENT

 

THIS TERMINATION AND PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of February 4, 2002 by and between U–C Holdings, L.L.C., a Delaware
limited liability company (the “Purchaser”), CTN Media Group, Inc., a Delaware
corporation (the “Company”), and Daniel D. Davenport (“Executive”).  The
Purchaser, the Company and Executive are sometimes referred to herein as the
“Parties.”  Unless otherwise provided herein, capitalized terms shall have the
meanings set forth in that certain Fifth Amended and Restated Limited Liability
Company of U–C Holdings, L.L.C. (as amended from time to time, the “LLC
Agreement”), dated April 5, 2001, by and among the members of the Purchaser.

 

Effective as of October 19, 2001 (the “Termination Date”), Executive’s
employment by the Company was terminated without cause, and the Parties have
agreed to the terms set forth herein with respect to such termination.  The
Company shall have no obligations to make payments to Executive hereunder prior
to the Closing Date.

 

Executive holds 595,374 Class A and B Investor Units of the Purchaser
(collectively referred to as the “Executive Securities”).

 

In consideration of the mutual covenants and agreements made herein, and of the
mutual benefit derived hereby, the Parties, intending to be legally bound,
hereby agree as follows:

 

TERMINATION

 

1.             Termination of Employment; Severance.

 

(a)           Effective as of the Termination Date, Executive will no longer be
employed by the Company, and the Parties hereby waive the notice provisions set
forth in that certain Employment Agreement dated July 19, 1999, as amended on
July 12, 2000, among the Company and Executive (the “Employment Agreement”).

 

(b)           Except (i) as required by law, (ii) as specifically provided in
this Section 1, (iii) for the payment of earned but unpaid Base Salary (as
defined in the Employment Agreement) through the Termination Date, and (iv)
payment of accrued but unused vacation through the Termination Date (which
Executive and the Company acknowledge has already been paid), all of the
Company’s obligations under the Employment Agreement (including, but not limited
to, with respect to making payments or providing any other benefits) shall
terminate automatically as of the Termination Date.

 

 

--------------------------------------------------------------------------------


 

(c)           Effective as of the Closing Date, Executive agrees that Sections 5
through 17 of the Employment Agreement (as amended by this paragraph, the
“Surviving Provisions”) shall remain in full force and effect except that the
term “Employment Period,” where used therein, shall be read as “Termination
Period” (as defined below); provided, however, that the parties agree that the
restrictive covenants set forth in Section 7 of the Employment Agreement shall
terminate at the end of the Termination Period, except for the restrictions set
forth in Section 7(b)(i) and (ii) shall terminate six (6) months from the date
of this Agreement.  The Company also agrees that the restrictions set forth in
Section 7(b)(i) and (ii) shall not apply to any employee whose employment with
the Company has terminated, provided that such employee was not solicited by
Executive prior to the termination of such employee’s employment with the
Company.  Executive agrees and acknowledges that, in the event of a breach by
Executive of Sections 5, 6 or 7 (as modified herein) of the Employment
Agreement, Executive shall no longer be entitled to receive any benefits
hereunder or any amounts owing under the Company Note.  Notwithstanding anything
else in this Section 1 (c), if the Company fails to make a payment pursuant to
the Company Note (as defined below) on its due date or within 20 days thereafter
at any time between the date of this Agreement through April 30, 2002 (after
taking into account a twenty (20) day cure period) the restrictive covenants
relating to non-competition and non-solicitation contained in Section 7(b)(i)
and (ii) of the Employment Agreement shall thereby be terminated and from that
period forward be of no further force or effect.

 

(d)           The Company shall transfer ownership to Executive of the personal
computer located in Executive’s office at the time of termination.

 

(e)           “Termination Period” means the period commencing on the
Termination Date and ending on April 30, 2003.

 

PURCHASE OF EXECUTIVE SECURITIES

 

2.             Purchase and Sale of Executive Securities.

 

(a)           On the terms set forth herein, Executive hereby agrees to sell to
the Purchaser, and the Purchaser hereby agrees to purchase from Executive, the
Executive Securities free and clear of all Encumbrances (as defined in
Section 4(b) below) and all rights with respect thereto.

 

(b)           At the closing of the purchase and sale of the Executive
Securities (the “Closing”), the Purchaser will purchase the Executive Securities
for the consideration described in Section 2(c) below (the “Purchase Price”);
provided that, the Purchaser shall not be obligated to purchase the Executive
Securities and Executive shall not be obligated to perform hereunder prior to
receipt of (collectively, the “Consents”) (i) the consent of LaSalle Bank
National Association to the transactions contemplated hereunder (including
subordination language acceptable to LaSalle Bank National Association with
respect to the Company Note, as defined in Section 2(c) below) (the “LaSalle
Consent”), and (ii) the

 

 

2

--------------------------------------------------------------------------------


 

approval of the Dividend (as defined in Section 2(d) below), issuance of the
Company Note and other terms contemplated hereunder by the finance committee or
other disinterested committee of the board of directors of the Company.

 

(c)           The Closing shall take place at the Company’s offices
contemporaneously with the execution of this Agreement (the date that the
Closing occurs is referred to as the “Closing Date”), or at such other place as
may be mutually agreeable to the parties hereto.  At the Closing, the Purchaser
shall deliver to Executive the Purchase Price as follows: (i) the Executive
Notes (as defined below), in the aggregate principal amount of $476,415,
together with all accrued but unpaid interest thereon, marked as canceled,
(ii)  the transfer and assignment to Executive of a subordinated promissory note
issued by the Company to the Purchaser (the “Company Note”) in the aggregate
principal amount of $110,000, which note shall be in the form and substance set
forth on Exhibit A attached hereto. Effective simultaneously with the Closing,
the Unit Pledge Agreement dated as of February 1, 2000, between the Purchaser
and Executive shall be deemed to be terminated.  “Executive Notes” means the
four outstanding notes payable by Executive to the Purchaser in the original
principal amount of $180,834, $47,620, $94,352 and $153,609, respectively, each
dated as of February 1, 2000.

 

(d)           Immediately prior to the Closing, the Company’s board of directors
shall declare a dividend (the “Dividend”) in the aggregate amount of $110,000 on
its outstanding Series A Convertible Preferred Stock (pro rata based on the
amount of accumulated but unpaid dividends thereon).  Payment of such dividend
shall be satisfied by the issuance by the Company of the Company Note to the
Purchaser.

 

(e)           Executive acknowledges that he has had an opportunity to ask
questions and receive answers concerning the terms and conditions of the sale
of, and the value of, the Executive Securities, and has had full access to such
financial or other information concerning the Company and the Purchaser as he
has requested.  Neither the Company nor the Purchaser makes any representation
or warranty regarding the value of the Executive Securities.

 

 

MUTUAL RELEASES

 

3.             Mutual Releases.

 

(a)           In consideration of the payments and covenants of the Purchaser
set forth herein, Executive (on behalf of himself and his respective heirs,
assigns or executors) hereby releases the Purchaser, the Company, and their
respective predecessors, successors and assigns, and their respective present
and former direct or indirect affiliates, shareholders, subsidiaries, officers,
directors, partners, members, managers, employees, agents and attorneys
(collectively, the “Releasees”) from any and all claims, actions, lawsuits,
obligations, agreements, contracts, commitments and liabilities which exist or
may exist of

 

 

3

--------------------------------------------------------------------------------


 

any kind whatsoever, whether known or unknown (collectively, “Claims”), which
Executive (including any heirs, assigns or executors) now has or may in the
future have against any of the Releasees which relate in any way to Executive’s
employment with the Company, Executive’s ownership of the Executive Securities
or otherwise relate to Executive’s association with any of the Releasees;
provided that “Claims” shall not include, and this Section 3(a) shall not be
deemed a release of, any obligations of the Purchaser or the Company expressly
set forth in this Agreement or in the Company Note. Notwithstanding the
foregoing, Executive shall be entitled to the benefits of the indemnity provided
by the LLC Agreement and the Company’s certificate of incorporation or bylaws as
of the date hereof, and any subsequent changes to the certificate of
incorporation or bylaws enlarging or reducing the indemnity granted to Executive
shall not affect the rights of Executive existing as of the date hereof.

 

(b)           In consideration of the covenants of Executive set forth herein,
the Purchaser and the Company each hereby releases Executive and his respective
heirs, successors or executors, from any and all Claims which the Purchaser
and/or the Company (including their successors and assigns) (also referred to as
“Releasees”) now has or may in the future have against Executive which relate in
any way to Executive’s employment with the Company, Executive’s ownership of the
Executive Securities, or otherwise relate to Executive’s association with any of
the Company or the Purchaser; provided that “Claims” shall not include, and this
Section 3(b) shall not be deemed a release of, any obligations of Executive
expressly set forth in this Agreement or the Surviving Provisions of the
Employment Agreement (as amended hereby).

 

(c)           By entering into this Agreement, each of the Parties intends that
it shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. Each of the Parties expressly consents that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected
Claims.  Each of the Parties acknowledges and agrees that the provisions hereof
are reasonable in context and scope and that this waiver is an essential and
material term of this Agreement and without such waiver the Parties would not
have made the promises described in this Agreement.

 

(d)           Each of the Parties further agrees that in the event such Party
brings its own Claim in which it seeks damages against the Releasees or in the
event such Party seeks to recover against any other Party or any of the
Releasees in any Claim brought by a governmental agency on such person’s behalf,
the releases set forth in this Agreement shall serve as a complete defense to
such Claims.

 

(e)           Executive acknowledges that the Company has provided Executive at
least twenty-one (21) days to decide whether to execute this Agreement. 
Executive hereby agrees and acknowledges that the Company shall have no
obligations to make payments to him hereunder prior to the Closing Date.

 

 

4

--------------------------------------------------------------------------------


 

REPRESENTATIONS AND WARRANTIES

 

4.             Representations and Warranties of Executive.  Executive
represents and warrants to the Purchaser as follows:

 

(a)           Authorization.  Executive has the power and capacity to execute
and deliver this Agreement, to perform fully his obligations hereunder and to
consummate the actions contemplated hereby.  Executive has duly executed and
delivered this Agreement and this Agreement is a legal, valid and binding
obligation of Executive, enforceable against Executive in accordance with its
terms, except as such enforceability may be limited by (a) applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and (b) applicable equitable principles
(whether considered in a proceeding at law or in equity).

 

(b)           Ownership of the Executive Securities.  All of the Executive
Securities are owned of record and beneficially by Executive, and Executive has
good and marketable title to such Executive Securities, free and clear of any
security interests, claims, liens, options, pledges, charges, encumbrances,
voting trusts, proxies or other restrictions of any kind whatsoever
(“Encumbrances”), other than Encumbrances created hereunder or under the Unit
Pledge Agreement.  Executive shall transfer to the Purchaser good and marketable
title to the Executive Securities.

 

(c)           Executive’s Understanding; Instruction to Consult Counsel. 
Executive acknowledges that he understands the contents of this Agreement, that
he is competent to enter into this Agreement and that he had been advised to
consult, and has consulted, with an attorney concerning this Agreement, and that
his signature has not been obtained by duress.

 

(d)           Return of Confidential Information, Etc.  In accordance with
Section 5 of the Employment Agreement, Executive shall deliver on or prior to
the Termination Date to the Company all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents (and copies
thereof) relating to Confidential Information, Work Product (as such terms are
defined in the Employment Agreement) or the business of the Purchaser, the
Company or any Subsidiary which he possesses or has under his control.

 

5.             Representation and Warranty of the Company and the Purchaser. 
Each of the Company and the Purchaser represents and warrants to Executive that
the Company and the Purchaser have the power and authority to execute and
deliver this Agreement and the exhibits attached hereto, to perform fully their
obligations hereunder and to consummate the actions contemplated hereby. Each of
the Company and the Purchaser has duly executed and delivered this Agreement and
this Agreement is a legal, valid and binding obligation of the Company and the
Purchaser enforceable against the Company and the Purchaser in accordance with
its terms, except as such enforceability may be limited by (a) applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and (b) applicable equitable principles
(whether considered in a proceeding at law or in equity).

 

 

5

--------------------------------------------------------------------------------


 

MISCELLANEOUS

 

6.             Nondisparagement.  Each Party agrees that it will not make
negative or disparaging comments regarding each other, except as may be required
under law.

 

7.             Survival of Representations and Warranties.  All representations
and warranties contained herein shall survive the execution and delivery of this
Agreement and the transfer of the Executive Securities hereunder.

 

8.             Governing Law.  The corporate law of the State of Delaware will
govern all questions concerning the relative rights of the Purchaser and its
unit holders. All other questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the internal laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 

9.             Further Assurances; Assistance and Cooperation.  After the
Closing, as and when requested by a Party, the other Parties shall, without
further consideration, execute and deliver all such instruments of conveyance
and transfer and shall take such further actions as may be reasonably necessary
in order to confirm the transfer of the Executive Securities to the Purchaser
(as applicable) and the other matters provided herein.  Further, Executive
agrees to reasonably assist and cooperate with the Company and the Purchaser and
their attorneys and advisors in connection with any litigation, arbitration or
other proceeding involving the Company, the Purchaser or any of the Releasees
(including, without limitation, all currently pending litigation); provided that
the Company shall reimburse Executive for any reasonable travel or other
incidental out-of-pocket expenses incurred by Executive in connection with the
provision of such assistance subject to prior approval by the Company of the
incurrence of such expenses.

 

10.           Complete Agreement.  This Agreement constitutes the entire
agreement between the Parties hereto regarding the subject matter of this
Agreement and supersedes and preempts any prior understandings, agreements or
representations, written or oral, which may have related to the subject matter
hereof.

 

11.           Headings.  The headings used in this Agreement are for the purpose
of reference only and will not affect the meaning or interpretation of any
provision of this Agreement.

 

12.           Counterparts.  The Parties may execute this Agreement in separate
counterparts (no one of which need contain the signatures of all Parties), each
of which will be an original and all of which together will constitute one and
the same instrument.

 

13.           Remedies.  Each of the Parties will be entitled to enforce its
rights under this Agreement specifically, to recover damages and costs
(including attorney’s fees) caused by any breach of any provision of this
Agreement, and to exercise all other rights existing in its favor.  The

 

 

6

--------------------------------------------------------------------------------


 

Parties agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any Party  may in
its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement and/or the Surviving Provisions of the
Employment Agreement.

 

14.           Arbitration.  Except as set forth in Section 13, any controversy
or claim arising out of or relating to this Agreement shall be settled
exclusively by final and binding arbitration in accordance with the rules of the
American Arbitration Association and shall take place in Delaware or Georgia.
Judgment upon the arbitration award may be enforced in any court having
jurisdiction thereover. The Party against whom any proceeding hereunder is
finally resolved shall bear the costs of (a) each Party’s respective attorneys,
witnesses and experts in connection with such arbitration and (b) the
arbitrator.

 

15.           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by each of the Parties and their respective
successors, heirs, executors and assigns.

 

16.           No Admission.  This Agreement, and any negotiations or discussions
connected with it, shall not, in any event or respect, constitute or be
construed as, or be deemed to be evidence of, an admission of, or concession of,
any wrongdoing by any Party.  The Parties acknowledge, understand and agree that
the fact of, terms of, and negotiations and discussions leading up to this
Agreement are covered by Federal Rule of Evidence 408, and any state law
equivalents, as offers of compromise, and thus are not evidence and may not be
used or referred to in any litigation, except to enforce this Agreement and its
terms.

 

17.           No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Party.

 

18.           Press Release.  Any press release or public announcement regarding
this Agreement or the termination of Executive’s employment shall be in a form
mutually acceptable to the Parties, except as required by law.

 

19.           Severability.  Should any provision of this Agreement adjudged to
any extent invalid by any court or tribunal of competent jurisdiction or
arbitrator, each provision shall be deemed modified to the minimum extent
necessary to render it enforceable.

 

*     *     *     *

 

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 

 

 

/s/ Daniel D. Davenport

 

Daniel D. Davenport

 

 

 

 

 

 

 

U-C HOLDING, L.L.C.

 

 

 

 

By: WILLIS STEIN & PARTNERS, L.P.

 

Its: Managing Member

 

 

 

 

By: Willis Stein & Partners, L.L.C.

 

Its: General Partner

 

 

 

 

By:

/s/ Avy H. Stein

 

Name:

Avy H. Stein

 

Its:

Managing Director

 

 

 

 

 

 

 

CTN MEDIA GROUP, INC.

 

 

 

 

By:

/s/ Neil H. Dickson

 

Name:

Neil H. Dickson

 

Its:

Chief Operating Officer

 

 

8

--------------------------------------------------------------------------------
